DETAILED ACTION
This Office action is in response to amendments filed 6/17/2021. It should be noted that claims 1, 3, 7, 12, 13, and 15 have been amended, and claims 21-22 are new.

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:
In order to eliminate clarity issues, Claim 3 should be amended to now read: 
--3. The fluid working machine arrangement according to claim 1, wherein s to a common connecting fluid conduit and/or wherein at least part of said synthetically commutated hydraulic fluid working machine is designed as a synthetically commutated hydraulic fluid pump.—
In order to eliminate clarity issues, Claim 15 should be amended to now read: 
--15. The fluid working machine arrangement according to claim 2, wherein s to a common connecting fluid conduit and/or wherein at least part of said synthetically commutated hydraulic fluid working machine is designed as a synthetically commutated hydraulic fluid pump.--
Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the working interval” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “said at least one synthetically commutated fluid working machine” in line 3. There is insufficient antecedent basis for this limitation in the claim. Only “a synthetically commutated fluid working machine” has been properly defined in the claim.
Claim 13 recites the limitation “the synthetically commutated hydraulic fluid working machine” in line 6. There is insufficient antecedent basis for this limitation in the claim. Only “a synthetically commutated fluid working machine” has been properly defined in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-15, 17-18, 21 and 22 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kellner 6,722,857.
Kellner discloses, regarding claim 1, a fluid working machine arrangement, comprising a synthetically commutated hydraulic fluid working machine (see 2), having at least one working chamber 2e with at least one actuated valve 14, wherein said at least one actuated valve 14 fluidly communicates with a connecting fluid conduit 18, wherein said connecting fluid conduit comprises at least one venting device 19 that is fluidly connected to a fluid intake device 3, and wherein a high pressure line (see line connected to the outlet of valve 16) of the synthetically commutated hydraulic fluid working machine (2) and a high pressure line 4/7 of the fluid intake device 3 are configured to connect to different consumers (the term “consumers” is substantially broad; the fluid intake device 3 is connected to and consumed by elements 2a, 10, 11, 12, 14, 21, even 5, and the hydraulic fluid working machine 2 is connected to and consumed by valve 16 and whatever element is connected to valve 16’s outlet); Re claim 2, wherein said synthetically commutated hydraulic fluid working machine (2) comprises a plurality of working chambers 2e (there are multiple cylinders 2c; see col. 4, lines 8-21), wherein preferably a plurality of working chambers 2e connect to a common connecting fluid conduit (see col. 4, lines 22-29); Re claims 3 and 15, wherein Re claims 6, 17, and 18, wherein said at least one venting device 19 is designed, at least in part, as a fluid orifice and/or as a check valve device and/or as a single way fluid throughput device (see throttle 19); Re claim 7; wherein said at least one fluid intake device 3 is designed as an active fluid intake device 3; Re claim 8, wherein said synthetically commutated fluid working machine (2) is designed and arranged for use in an open fluid hydraulic circuit and/or in that at least said synthetically commutated fluid working machine (2) fluidly connects to at least a fluid reservoir 5, either directly and/or indirectly (clearly shown in Fig. 1); Re claim 9, wherein said at least one fluid intake device 3 is designed and arranged for use in an open fluid hydraulic circuit and/or in that it connects to said at least one venting device 19 and/or to at least one alternative fluid source, in particular to a fluid reservoir 5 (clearly shown in Fig. 1); Re claim 10, wherein said at least one venting device 19 and/or the fluid connection between said at least one venting device 19 and said fluid intake device 3 comprises a fluid throughput restriction means and/or is designed, at least in part, as a fluid throughput restriction means, wherein said fluid throughput restriction means is preferably a fixed and/or a variable fluid throughput restriction means (element 19 is a zero-feed throttle); Re claim 11, wherein said at least one venting device 19 is arranged at least in the vicinity of the locally highest point of the respective connecting fluid conduit 18; Re claim 12, wherein said at least one venting device 19 connects to said synthetically commutated hydraulic fluid working Re claim 21, wherein said at least one fluid intake device 3 is designed as an active fluid intake device taken from the group comprising fluid working machines, fixed displacement fluid working machines, variable displacement fluid working machines, cogwheel fluid working machines, piston fluid working machines, passive-valve fluid working machines, non-synthetically commutated fluid working machines, scroll fluid working machines, Gerotor fluid working machines, fluid pumps, fixed displacement fluid pumps, variable displacement fluid pumps, cogwheel fluid pumps, piston fluid pumps, passive valve fluid pumps, non-synthetically commutated fluid pumps, scroll fluid pumps, and Gerotor fluid pumps (element 3 is a gear pump 3); Re claim 22, wherein said at least one venting device 19 connects to an interior part of said synthetically commutated hydraulic fluid working machine (substantially broad; clearly shown in Fig. 1).
Kellner discloses, regarding claim 13, a method of venting a synthetically commutated fluid working machine (see 2), wherein at least one connecting fluid conduit 18, connecting said at least one synthetically commutated fluid working machine (2) with a different hydraulic device 3, is vented at least at times of the working interval of said synthetically commutated fluid working machine (2), using a fluid intake device 3, wherein a high pressure line (see line connected to the outlet of valve 16) of the synthetically commutated hydraulic fluid working machine (2) and a high pressure line 4/7 of the fluid intake device 3 are configured to connect to different consumers (the term “consumers” is substantially broad; the fluid intake device 3 is connected to and consumed by elements 2a, 10, 11, 12, 14, 21, even 5, and the hydraulic fluid working machine 2 is connected to and consumed by valve 16 and whatever element is Re claim 14, wherein it is employed for a fluid working machine arrangement comprising a synthetically commutated hydraulic fluid working machine (2), having at least one working chamber 2e with at least one actuated valve 14, wherein said at least one actuated valve 14 fluidly communicates with a connecting fluid conduit 18, wherein said connecting fluid conduit 18 comprises at least one venting device 19 that is fluidly connected to a fluid intake device 3.


Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. The amendments made to independent claims 1 and 13 are simply too broad to distinguish over the art of record. As stated in the above rejections, the term “consumers” is substantially broad. The fluid intake device 3 is connected to and consumed by elements 2a, 10, 11, 12, 14, 21, and even 5, and the hydraulic fluid working machine 2 is connected to and consumed by valve 16 and whatever element is connected to valve 16’s outlet. Therefore, the Examiner maintains the rejection of claims 1-3, 6-15, 17-18, 21, and 22 as being anticipated by Kellner.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746